Citation Nr: 9928666	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  93-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active duty for training from February to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim for an increase in 
her 10 percent rating for chondromalacia of the left patella 
(left knee disability). 

In January 1995, the Board remanded the claim to the RO for 
further evidentiary development.  The claim was later denied 
by the Board in February 1996.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In June 1997, while the case was pending at 
the Court, the veteran's representative and VA filed a joint 
motion (Motion), requesting that the Court vacate the Board's 
February 1996 decision and remand the case for further 
development of the evidence and readjudication.  In June 
1997, the Court granted the Motion, vacated the Board's 
February 1996 decision, and remanded the case to the Board 
for compliance with directives that were specified by the 
Court.  The Board remanded the case to the RO in March 1998. 

In its March 1998 remand, the Board noted that the February 
1996 decision by the Board had directed the RO to take 
appropriate action with respect to the veteran's undeveloped 
application to reopen a claim for entitlement to service 
connection for a low back disability both on a direct basis 
and based on aggravation by her service-connected left knee 
disability, but that a review of the claims file since the 
February 1996 decision did not reveal any evidence showing 
that action had been made nor that the claim had been 
withdrawn by the appellant.  Thus, the Board instructed the 
RO to take appropriate action with respect to the claim.  The 
Board notes that, while the RO sent the appellant a letter in 
April 1999 informing her that she must submit new and 
material evidence to reopen a previously denied claim, the RO 
has not formally adjudicated the issue of whether the 
evidence that has been submitted by the appellant is new and 
material.  Accordingly, this matter is referred for 
appropriate consideration.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board observes that the claims file is in dire 
need of repair.  In this regard, the claims folder itself 
contains far too many documents for a single folder, the 
flaps of the folder itself are torn and taped to the main 
body, numerous VA medical treatment records are loose in the 
folder (never having been securely placed in the file), and 
many documents are in danger of being lost or misplaced due 
to the shear volume of material being placed in a single 
folder.  Accordingly, in order preserve the integrity of the 
appellant's record, corrective action must be initiated at 
once.

This case was most recently remanded in March 1998, in order 
to comply with the directions of the June 1997 Court Order.  
At that time, the Board noted that the Court ordered that 
another attempt be made to obtain all pertinent records with 
regard to the veteran's left knee.  The Board specifically 
instructed the RO to contact the veteran and request that she 
furnish a complete list of all medical personnel and 
facilities from which she had received treatment for her left 
knee disability since January 1995, including certain 
specified providers previously identified in the record.  Two 
of these providers were the Henry Ford Medical Center and a 
Dr. Scheinfield.  The RO was instructed that, after obtaining 
appropriate releases from the veteran, all health care 
providers must be contacted and requested to provide all 
treatment records in their possession pertaining to the 
veteran's left knee.  It was stated that, if these records 
were unavailable or were duplicates of those already on file, 
then that fact should be annotated in the claims folder and 
all records received should be associated with the claims 
folder.    

There is no documentation in the record to show that the RO 
contacted the veteran to request that she furnish a complete 
list of all medical personnel and facilities from which she 
had received treatment for her left knee disability since 
January 1995, including the specified providers previously 
identified in the record.  However, the veteran did submit a 
statement in June 1998 that indicated she felt many of the 
records for treatment she received from the specified 
providers should be in the claims folder, but that any which 
were not could be requested again.  She also indicated that 
she had received treatment at the VA Medical Centers in 
Detroit (Allen Park) and Ann Arbor, Michigan.  She 
specifically stated that she had received treatment at the 
Ann Arbor VA facility through the emergency room, general 
medicine and pain clinics.  Additionally, she reported that 
she received treatment at Garden City Osteopathic Hospital in 
Garden City, Michigan following an automobile accident in 
January 1996.  She also reported receiving treatment for leg 
and back disabilities at the MedStop Clinic in Livonia, 
Michigan from June until September 1996.  She reported 
receiving treatment at Wright-Patterson Air Force Base until 
September 1996.  She further indicated that she had applied 
again in 1998 for benefits from the Social Security 
Administration (SSA) and had been examined twice.  She noted 
that records of these examinations could be obtained from 
SSA.  

The record shows that the RO requested treatment records from 
the VA Medical Center in Detroit (Allen Park), Wright-
Patterson Air Force Base, Henry Ford Medical Center, and Dr. 
Scheinfield.  Treatment records were received from the Allen 
Park facility, Wright-Patterson Air Force Base, and Henry 
Ford Medical Center.  The request to Dr. Scheinfield was 
returned with a notation that there was no such address.  
There is no documentation that the RO attempted to obtain 
copies of any records of treatment the veteran may have 
received from the Ann Arbor VA facility or that a request was 
made for the SSA records from 1998.  Likewise, there is no 
documentation that the RO attempted to obtain any treatment 
records from Garden City Osteopathic Hospital and the MedStop 
Clinic.  Hence, further development is in order.

It was also noted in the Board's March 1998 remand that the 
Court held that the VA examination conducted in August 1995 
was inadequate for rating purposes as it failed to adequately 
address the degree of her functional loss, if any, due to 
pain and it was ordered that she be afforded another more 
thorough examination which adequately addressed the extent 
that she may have functional impairment in her left knee as a 
result of pain, weakness, excess fatigability, or 
incoordination.  The RO was instructed to schedule the 
veteran for a VA examination by an orthopedic specialist who 
was to review the claims file.  The veteran was examined in 
November 1998, and it was noted that the examiner reviewed 
the claims file.  However, as noted above, various medical 
treatment records identified by the veteran had not been 
obtained at that time.  Thus, the record available to the 
examiner was incomplete.  38 C.F.R. § 4.1 (1998).

The RO was also instructed to readjudicate the veteran's 
claim for an increased rating for her left knee disability, 
giving due accord and consideration to the June 1997 Court 
Order, as well as a specified statute and various 
regulations, and prior Court decisions.  The RO was 
instructed to specifically address whether the veteran's 
service-connected left knee disability involved separate and 
distinct disability manifestations, to include arthritis, and 
whether separate disability evaluations could be considered, 
in light of Esteban v. Brown, 6 Vet. App. 259 (1994), and 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  It was also 
stated that, if 38 C.F.R. § 4.71a, Diagnostic Code 5257 was 
applicable to the veteran's case, then the Court's decision 
in Johnson v. Brown, 9 Vet. App. 7 (1996) should be 
considered.

While the RO continued the 10 percent rating assigned for the 
veteran's left knee disability in a March 1999 decision, the 
rating decision did not address or otherwise document whether 
her service-connected left knee disability involved separate 
and distinct disability manifestations, to include arthritis, 
and whether separate disability evaluations could be 
considered, in light of the Esteban case and the General 
Counsel's opinion as required by the Board's March 1998 
remand.  It is noted that the veteran was rated under 
Diagnostic Code 5257, but there is no indication that the 
Johnson case was considered, as required by the prior remand.  
Also, there was no discussion of the medical evidence that 
showed the veteran had arthritis in her left knee.  See, 
e.g., the August 1996 bone scan conducted at Wright 
Patterson.

In the recent case of Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held:

[A] remand by this Court or the Board 
imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure 
compliance with the terms of the remand, 
either personally or as [ ] "the head of 
the Department."  38 U.S.C. § 303.  It 
matters not that the agencies of original 
jurisdiction as well as those agencies of 
the VA responsible for evaluations, 
examinations, and medical opinions are 
not under the Board as part of a vertical 
chain of command which would subject them 
to the direct mandates of the Board.

The veteran is seeking an increased evaluation for her 
service-connected left knee disability.  Her claim on this 
issue is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  VA has an absolute duty to assist the appellant 
in the development of facts pertinent to a well-grounded 
claim.  Id.

Accordingly, given that the Board's March 1998 remand 
instructions were not complied with, the Board must again 
remand the claim with the instructions detailed below:

1.  The RO shall repair the veteran's 
claims folder by replacing the current 
single volume with at least two volumes.  
If more are necessary, the RO should use 
more.  Folders should not be expanded 
with duct tape, etc.  All of the 
veteran's records must be secured into 
the volumes with "Acco" or like type 
fasteners.  Temporary files must be 
incorporated with the permanent files.

2.  Before conducting any of the 
development outlined below, the veteran 
must be contacted and requested to 
furnish a complete list of all medical 
personnel and facilities from which she 
has received treatment for her left knee 
disability since January 1995, including 
those specific providers listed in the 
Board's March 1998 remand, as well as the 
VA facility in Ann Arbor, Michigan and 
SSA.  If these records are unavailable or 
are duplicates of those already on file, 
that fact should be annotated in the 
claims folder.  All such records received 
should be associated with the claims 
folder.  All efforts undertaken by the RO 
should be fully documented in the claims 
file.  

3.  Once the above development has been 
completed, the RO should schedule the 
veteran for a special VA orthopedic 
examination of the left knee.  The 
examiner should review the record and 
examine the veteran as requested in the 
March 1998 remand.   

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for her left knee 
disability, as provided for in the 
Board's March 1998 remand.

Following review, if any determination made remains 
unfavorable to the veteran, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent supplemental statement of the case should be issued to 
the appellant and her representative.  They should be given 
the appropriate period of time in which to respond.  
Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The purposes of this 
remand are to obtain additional medical information and 
afford the veteran due process.  No action is required by the 
veteran until she receives further notice.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

